internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-101405-02 date date legend taxpayer property date state a b c dear this letter responds to your letter dated date and subsequent correspondence written on behalf of taxpayer requesting rulings under sec_1362 and sec_1375 of the internal_revenue_code plr-101405-02 facts taxpayer is incorporated under the laws of state and elected to be an s_corporation effective date prior to date taxpayer’s primary source of revenue was rental income from leasing office space at property shortly after date in order to diversify its business holdings taxpayer purchased ownership interests in a b and c each of which is a publicly traded limited_partnership taxpayer represents that a b and c meet the qualifying_income exception of sec_7704 and thus are treated as partnerships for federal tax purposes taxpayer also represents that a b and c are not electing large partnerships as defined in sec_775 and thus the normal flow-through provisions of subchapter_k apply to their partners law and analysis sec_702 requires each partner to take into account separately its distributive_share of the partnership’s items of income gain loss deduction and credit to the extent provided by the regulations sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner’s distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_1_702-1 of the income_tax regulations requires each partner to take into account separately any partnership_item which if separately taken into account by any partner would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_1361 states that an s_corporation generally refers to a small_business_corporation that has made an election under sec_1362 to be treated as an s_corporation for a taxable_year sec_1362 provides that an election under sec_1362 is terminated if the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income plr-101405-02 generally sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities gross_receipts from such sales or exchanges being taken into account for purposes of this paragraph only to the extent of gains therefrom sec_1375 provides that a tax is imposed on the income of an s_corporation for any_tax year in which the corporation has accumulated_earnings_and_profits at the close of that year and gross_receipts more than percent of which are passive_investment_income sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership shall be treated as a corporation for federal tax purposes sec_7704 defines a publicly_traded_partnership as any partnership if interests in such partnership are traded on an established_securities_market or if interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to any publicly_traded_partnership for any taxable_year if the partnership met the gross_income requirements of sec_7704 for the current taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements if percent or more of the gross_income of such partnership for such taxable_year consists of qualifying_income sec_7704 provides that income and gains derived from the exploration development mining or production processing refining transportation or the marketing of any mineral_or_natural_resource is qualifying_income except as otherwise provided revrul_71_455 1971_2_cb_318 deals with an s_corporation that operates a business in a joint_venture with another corporation in the tax_year at issue the total business_expenses exceeded gross_receipts the revenue_ruling holds that in applying the passive_investment_income limitations the s_corporation should include its distributive_share of the joint venture’s gross_receipts and not its share of the venture’s loss in accordance with sec_702 the character of these gross_receipts was not converted into passive_investment_income upon their allocation to the s_corporation plr-101405-02 taxpayer’s distributive shares of gross_receipts from a b and c if separately taken into account might affect its federal_income_tax liability under sec_1362 the status of taxpayer as an s_corporation could depend upon the character of its distributive shares of gross_receipts from a b and c thus pursuant to sec_1_702-1 taxpayer must take into account separately its distributive shares of the gross_receipts from a b and c the character of these partnership receipts for taxpayer will be the same as the character of the partnership receipts for a b and c in accordance with sec_702 conclusion taxpayer’s distributive_share of the gross_receipts of a b and c will be included in the gross_receipts for purposes of sec_1362 and sec_1375 and taxpayer’s distributive_share of gross_receipts of a b and c that are attributable to the purchasing gathering transporting trading storage and resale of crude_oil refined petroleum and other mineral_or_natural_resource will not constitute passive_investment_income as defined by sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether taxpayer is eligible to be an s_corporation under a power_of_attorney on file with this office we are sending the original of this letter to you and a copy to taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours s jeanne m sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
